PER CURIAM.
Cozetta Ann Ausler appeals the district court’s1 adverse grant of summary judgment on three of the claims in her employment-discrimination action against the Arkansas Department of Education (ADE), and the court’s subsequent grant of judgment as a matter of law (JAML) on her remaining claim.
To the extent Ausler has properly challenged the grant of summary judgment, see Harris v. Folk Constr. Co., 138 F.3d 365, 366-67 n. 1 (8th Cir.1998) (failure to assert in brief grounds for reversal of certain orders amounts to waiver of issues on appeal), we agree with the district court that Ausler failed to create any trialworthy issues on her claims of race-based hostile work environment, retaliation, or defamation, see Burkett v. Glickman, 327 F.3d 658, 660 (8th Cir.2003) (summary judgment standard of review). We also agree with the district court that Ausler offered insufficient evidence showing that race was a factor in the decision to change her job duties. See Clark v. Long, 255 F.3d 555, 557 (8th Cir.2001) (JAML standard of review). Finally we find no abuse of discretion in the district court’s decision to overrule Ausler’s objection to her former supervisor acting as ADE’s agent at trial. See Fed.R.Evid. 615.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas.